r '"' .• ·~ .1.                                                                                                                                                                     / ~ \li
           =A=0=24=5_B__
                      (R_e_v,=02=/0=8/=20=19===)=Ju_dg._m_e=nt=in=a=C=rim=i_na_lP_etty====C=as=e==(M=o=di_fie.....
                                                                                                               d)~===-====-===~-==-==P=ag==e=l_of_l                                   /   .]


                                                 UNITED STATES DISTRICT COURT                                                                                                             111Ji
                                                             SOUTHERN DISTRICT Of CALIFORNIA                                                                                                'j!
                                 United States of America                                                 JUDGMENT IN A CRIMINAL CASE
                                                                                                                                                                                           ;ii
                                                                                                                                                                                            ~.J·1
                                                   V.                                                     (For Offenses Committed On or After November 1, 1987)                            ,j
                                                                                                                                                                                           ijl
                                                                                                                                                                                          ·",1i
                                    Jose Elizarraras-Cruz                                                 Case Number: 3:19-mj-22807                                                        ';il
                                                                                                                                                                                            J!,:-1
                                                                                                                                                                                            ~Ii
                                                                                                          Matthew John Soeredelo:z;zi_
                                                                                                          Defendant's Alt( ney
                                                                                                                                        F!t~ED                                             ·li
                                                                                                                                                                                            .il
                                                                                                                                    ~~
                                                                                                                                                                                          . ':'~I

           REGISTRATION NO. 86470298
           THE DEFENDANT:                                                                                               1 5 2019                                        .
            IZI pleaded guilty to count(s) 1 of Complaint                                                               ---·~-
                                                                                            C=--,1:-=.,:=u,~,~,'.:~;,.~,::,. .,. ,,.,.,
                                                        _ _ ______::._ _ _ _ _ _ _ _ _ _ _ _-+._ _                                  ,,~.:•..""",......,""',v""-•v...
                                                                                                                                                                      _
                                                                                                                                                                  ,, ,l"l',---1--
             •  was found guilty to count(s)                                            sourH(:"pi,• :S:,$',T1:t~T ()'·' e.:,,\L!fR~We
                after a plea of not guilty.                                               1
                                                                                                           -                 i;;,


                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

           Title & Section                     Nature of Offense                                                                               Count Number(s)
           8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                     1

             •    The defendant has been found not guilty on count(s)
                                                                                                -------------------
             •    Count(s)
                               ------------------
                                                                                                   dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

(.                                          Krn,m           SERVED                                  •    -------~days

             IZ! Assessment: $10 WAIVED IZI Fine: WAIVED
             IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ ch,arged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                        Monday, July 15, 2019



            Received
                          ---------
                          DUSM
                                                                                                        UNITED STATES MAGISTRATE JUDGE



            Clerk's Office Copy
                                                               __   .,'.•· •.   --
